On the 24th day of June, 1930, plaintiff, Lillie M. Johnson, filed her petition in the district court of Oklahoma County praying for the cancellation of certain royalty contracts entered into with the defendants, and on the 29th day of July, 1932, judgment was entered by the court canceling the royalty contracts. An appeal was taken from the order overruling the motion for new trial, and the case-made and petition in error were filed in this court September 16, 1933. On the 29th day of December, 1933, plaintiffs in error filed brief which reasonably supports the allegations of error complained of.
This court has repeatedly held that it is not the duty of the court to search the record for some theory upon which to sustain the action of the trial court, but where defendant in error has failed to brief this court may reverse and remand the cause with directions. Moore v. Jefferson, 164 Okla. 270,23 P.2d 693; Chapman v. Taylor, 163 Okla. 274, 21 P.2d 1058; Missouri State Life Ins. Co. v. Willis, 164 Okla. 271,23 P.2d 622; Peoria Life Ins. Co. v. Edwards, 163 Okla. 275,21 P.2d 1058. The cause is therefore reversed and remanded, with directions to vacate the judgment entered for the plaintiff canceling the royalty grant and to render judgment for the defendants, sustaining the demurrers to the petition of the plaintiff and dismissing the action of the plaintiff.